KIM R. WALMSLEY
Chief U.S. Probation Officer
TRINA P. DUENAS
U.S. Probation Officer
                                                               FILED
                                                           district Court of gum
The District Court of Guam
2nd Floor, U.S. Courthouse                                         JUL 11 2013
520 West Soledad Avenue
Hagatna, Guam 96910
                                                             JEANNE G. QUINATA
Telephone: (671)969-4600
                                                                euSRK&FddUFtf
Fax:(671)969-4601


                            THE DISTRICT COURT OF GUAM



UNITED STATES OF AMERICA,                      CRIMINAL CASE NO.: 19-00025-001


                     Plaintiff,

               vs.                                 INFORMATIONAL REPORT


JOEL PO YMBALLA,

                     Defendant.




       I, U.S. Probation Officer Trina P. Duenas, am assigned to supervise the Court

ordered conditions of pretrial release for Joel Po Ymballa, and in this capacity, I declare

as follows:




       On June 12, 2019, Joel Po Ymballa appeared before the Honorable Joaquin V.E.

Manibusan, Jr., Magistrate Judge, for a Filing of Information, Waiver of Indictment, and

Entry of Plea hearing. Mr. Ymballa pled guilty to Conspiracy to Import Fifty or More

Grams of Methamphetamine Hydrochloride, in violation of 21              U.S.C. §§952(a),

960(b)(1)(H) and 963 and 18 U.S.C. § 2. Mr. Ymballa was released on conditions to

include drug testing. A status hearing is scheduled for September 12, 2019.



                                  0RIGINA
              Case 1:19-cr-00025 Document 13 Filed 07/11/19 Page 1 of 3
Informational Report
Re: YMBALLA, Joel Po
Page 2

       The defendant is alleged to have committed the following in violation of 18 U.S.C.

§ 3143:



Special Condition: Not use or unlawfully possess a narcotic drug or other controlled

substance defined in 21 U.S.C. §802, unless prescribed by a licensed medical

practitioner.



       On June 21, 2019, this Officer met with Mr. Ymballa. He admitted in writing to the

use of methamphetamine on June 14, 2019 and June 18, 2019. Mr. Ymballa has been

placed on a schedule for drug testing and is being referred for a substance abuse

assessment.




Recommendation: It is recommended that this report be for informational purposes

only and no action taken by the Court at this time. Mr. Ymballa understands that

additional violations may result in revocation of his pretrial release. His compliance will

continue to be monitored closely, and any subsequent violations will be reported

accordingly.



         I declare, under penalty of perjury, that the foregoing is true and correct, except

those matters stated upon information and belief, and as to those matters, I believe

them to be true.




                Case 1:19-cr-00025 Document 13 Filed 07/11/19 Page 2 of 3
Informational Report
Re: YMBALLA, Joel Po
Page 3

      Executed this 11th day of July 2019, at Hagatna, Guam, in conformance with the

provisions of 28 U.S.C. § 1746.

                                             Respectfully submitted,

                                             KIM R. WALMSLEY
                                            Chief U.SrProbation Officer



                                      By:
                                            TRINA P. DUENAS
                                             U.S. Probation Officer


Reviewed by:


 '//Uo^ 0- \co
  tACE D. FLORES
Deputy Chief U.S. Probation Officer




           Case 1:19-cr-00025 Document 13 Filed 07/11/19 Page 3 of 3
